      Case 3:17-cv-00796-RDM Document 72 Filed 06/11/21 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JEREMY CIENIAWA,

                    Plaintiff,
     v.                                        3:17-CV-796
                                               (JUDGE MARIANI)
TROOPER BRIAN PALL, et al.

                    Defendants.


                                     ORDER

     AND NOW, THIS      ~           DAY OF JUNE, 2021, for the reasons set forth in this

Court's accompanying memorandum opinion, IT IS HEREBY ORDERED THAT:

     1. Defendants' "Motion to Dismiss for Failure to Prosecute Pursuant to F.R.C.P.

          41(b)" (Doc. 67) is GRANTED.

     2. This action is DISMISSED WITH PREJUDICE pursuant to Federal Rule of Civil

          Procedure 41(b).

     3. The pre-trial conference in this matter, scheduled to be held on July 9, 2021, and

          trial in this matter, scheduled to commence on July 19, 2021, are CANCELLED.

     4. The Clerk of Court is directed to CLOSE the above-captioned action.
Case 3:17-cv-00796-RDM Document 72 Filed 06/11/21 Page 2 of 2




5. The Clerk of Court is directed to mail a copy of this Order to following addresses:

       Jeremy Cieniawa                            Jeremy Cieniawa
       127 Academy St., Apt. 7                    315 North Broad Street
       Wilkes-Barre, PA 18702                     Hazleton, PA 18202




                                       2
